In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-18-00126-CV
                  ___________________________

   JAN MOGGED, JAMES RICHARD FLETCHER, AND MICHAEL ALAN
            TAYLOR, Appellants and Cross-Appellees

                                 V.

BOBBY WAYNE LINDAMOOD JR. AND JR’S DEMOLITION & EXCAVATION,
              INC., Appellees and Cross-Appellants



               On Appeal from the 348th District Court
                       Tarrant County, Texas
                   Trial Court No. 348-278342-15


           Concurring Memorandum Opinion by Justice Meier
                CONCURRING MEMORANDUM OPINION

      I concur in the result espoused in the memorandum opinion by Justice Quinn,

although I share certain of the issues raised by Justice Kerr in her dissenting and

concurring memorandum opinion.



                                                   /s/ Bill Meier
                                                   Bill Meier
                                                   Justice

Delivered: December 31, 2018




                                        2